ORDER
The Disciplinary Review Board having filed a report with the Court on April 7,1995, recommending that BARRY F. ZOTKOW of FORT LEE, who was admitted to the bar of this State in 1971, be suspended from the practice of law for a period of three months for violation of RPC 1.1(a) (gross neglect); RPC 1.3 (lack of *35diligence); RPC 1.4(a) (failure to communicate); RPC 3.2 (failure to expedite litigation); RPC 3.4(d) (failure to make reasonably diligent efforts to comply with proper discovery requests by opposing party),
And the Disciplinary Review Board further recommending that on reinstatement to practice respondent practice under the supervision of a practicing attorney for a period of one year;
And good cause appearing;
It is ORDERED that BARRY F. ZOTKOW is hereby suspended from the practice of law for a period of three months, effective August 7, 1995, and until the further Order of the Court; and it is further
ORDERED that on reinstatement to practice respondent shall practice under the supervision of a practicing attorney approved by the Office of Attorney Ethics for a period of one year, and until further Order of the Court, and it is further
ORDERED that respondent be restrained and enjoined from practicing law during the period of his suspension and that he comply with Rule 1:20-20; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.